



EXHIBIT 10.7


OCCIDENTAL PETROLEUM CORPORATION




December 31, 2019


Western Midstream Operating GP, LLC
1201 Lake Robins Drive
The Woodlands, TX 77380
Attention: Michael P. Ure


Re: KWC Indemnification Agreement


To Whom It May Concern:


Reference is made to that certain KWC Indemnification Agreement (the
“Indemnification Agreement”), dated as of March 14, 2016, by and between
Kerr-McGee Worldwide Corporation, a Delaware corporation (“Indemnitor”), and
Western Midstream Operating GP, LLC, a Delaware limited liability company (the
“Indemnitee”). Unless otherwise noted, capitalized terms not defined herein will
have the meaning set forth in the Indemnification Agreement.
The Indemnification Agreement governs certain indemnity obligations of
Indemnitor relating to potential Lender Claims made against Indemnitee or
Western Midstream Operating, LP, a Delaware limited partnership (“WES OP”), with
respect to certain borrowings of WES OP. Under Section 2.1 of the
Indemnification Agreement, Indemnitor agreed, subject to certain limitations, to
indemnify and hold harmless Indemnitee from and against any Lender Claim.
The purpose of this letter is to memorialize the agreement between the
Indemnitor and Indemnitee to terminate the Indemnification Agreement and release
Indemnitor from any indemnity obligations under the Indemnification Agreement.
Therefore, in consideration of the mutual benefits to be hereinafter derived,
you agree that you hereby consent to the termination of the Indemnification
Agreement and release of Indemnitor's indemnity obligations under the
Indemnification Agreement.
Please indicate your agreement to the foregoing by signing this letter in the
space provided on the following page and returning to our attention. This
consent may be executed and delivered in any number of counterparts and by
electronic transmission, each of which will be deemed an original instrument and
together will constitute for all purposes one agreement.
[Signature Page Follows.]







--------------------------------------------------------------------------------






 
Sincerely,
 
 
 
 
INDEMNITOR:
 
 
 
 
KERR-MCGEE WORLDWIDE CORPORATION
 
 
 
By:
/s/ Oscar K. Brown
 
Name:
Oscar K. Brown
 
Title:
Senior Vice President











AGREED AND ACCEPTED THIS _31_ DAY OF DECEMBER, 2019




INDEMNITEE:
 
 
 
 
WESTERN MIDSTREAM OPERATING GP, LLC
 
 
 
By:
/s/ Michael P. Ure
 
Name:
Michael P. Ure
 
Title:
President and Chief Executive Officer
 





Signature Page to Letter of Consent